Title: From Benjamin Franklin to John Bondfield, 30 July 1781
From: Franklin, Benjamin
To: Bondfield, John


Sir,
Passy, July 30. 1781
I received your Favour of the 21. Inst. and return accepted the two Bills it enclos’d.
In perusing your Account sent me the Beginning of March last, I observed considerable Sums advanced to Americans. The Advances for the Relief of poor distress’d Seamen I will pay, but the others to Officers and Gentlemen, I cannot allow, having no Orders to justify it. If I rec’d the Account of the Cannon, it is mislaid; and Mr Chaumont has made some Objections about the Weight of those deliver’d to him. I therefore request, that you would send me the Founder’s original Account, and I will, soon after receiving it, pay what shall appear due to you as Ballance on the whole.
I thank you for the News you have been so kind as to send me from time to time, & also for your Information relative [to] the American Sailors press’d into the French Service. With great Esteem, I have the honour to be Sir,
Mr Bondfield
